Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/17/2022 have been considered.  Claims 3, 5-6, 11, 17, 19-20 have been cancelled by applicant.  Claims 1-2, 4, 7-10, 12-16, 18 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraph 4 - page 13, paragraph 3 of the Remarks, filed 6/7/2022, with respect to claims 1-2, 4, 10, 12-16, 18 have been fully considered and are persuasive in light of the amended base claims 1, 10, and 15.  The 35 U.S.C. 103 rejection of claims 1-2, 4, 10, 12-16, 18 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a transmission capability update method, performed by a terminal in communication with a long-term evolution (LTE) base station and a new radio (NR) base station, the method comprising:
“
wherein the transmission capability of the terminal comprises a capability of the terminal which indicates whether the terminal supports data transmission simultaneously on one frequency band combination without intermodulation interference” in combination with other recited elements in claim 1.

The present application also relates to a transmission capability update method, performed by a new radio (NR) base station in communication with a terminal and a long-term evolution (LTE) base station, the method comprising:
“wherein the transmission capability of the terminal comprises a capability of the terminal which indicates whether the terminal supports data transmission simultaneously on one frequency band combination without intermodulation interference” in combination with other recited elements in claim 10.

The present application also relates to a terminal in communication with a long-term evolution (LTE) base station and a new radio (NR) base station, the terminal comprising:
“wherein the transmission capability of the terminal comprises a capability of the terminal which indicates whether the terminal supports data transmission simultaneously on one frequency band combination without intermodulation interference” in combination with other recited elements in claim 15.

A first prior art, NTT DOCOMO, Inc. (“UE capability coordination for LTE-NR Dual Connectivity”, R2-1702680, 3GPP TSG-RAN WG2 #97bis, 3rd-7th April 2017, Spokane, USA), teaches a master node forwards UE-EUTRA-NR-Capability and the second RAT specific capability to a second node.  Furthermore, UECapabilityInformation is sent by the UE to the eNB/gNB based on a capability enquiry from the eNB/gNB. 
A second prior art, Yum et al. (US Publication 2016/0157228 A1), teaches that when UE capability has changed the UE may send a UE CapabilityChangeIndication message to the base station.  Upon receiving the CapabilityChangeIndication message from the UE, the base station send the UECapabilityEnquiry message to the UE for the UE to report UE capability thereof as in initial attachment to the base station.

A third prior art, INTEL CORPORATION HUAWEI APPLE HISILICON VIVO OPPO (“WF on UE capability signaling for LTE-NR DC Band Combination”, R4-1708944, 3GPP TSG-RAN WG4 RAN4 #84, Berlin, Germany, 27th-29th August, 2017), teaches band combination specific UE capability signaling to indicate single UE transmission or dual uplink transmission support for LTE-NR DC band.

However, NTT, Yum, and Intel, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471